Title: From Alexander Hamilton to Otho H. Williams, 20 June 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJune 20th 1794
Sir

The house of Zacharia Coopman & Co. has made application to me for an abatement of interest upon their Bonds which have been lately put in suit. There are certain equitable considerations, which dispose me, as far as shall be found right to attend to this application. But before any decision is taken, I wish to be particularly informed of the circumstances of the respective suits: of the delays which have ensued, and of any other matters which may be proper to influence the consideration.
I will add, that if the principal of their bonds shall have been satisfied, the suspension of payment of the interest till further direction from me is not to be an obstacle to future credits for duties.
With consideration   I am Sir, Your Obedt. servant.

A Hamilton
The Collector of Baltimore

